SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

80
CAF 14-00236
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF GABRIELLE SMITH,
PETITIONER-RESPONDENT,

                     V                                            ORDER

CHESTER THOMAS, SR., RESPONDENT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Monroe County (Patricia
E. Gallaher, J.), entered December 6, 2013 in a proceeding pursuant to
Family Court Act article 6. The order granted the petition for a
modification of custody.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court